                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    Michael K. Jones,                                     Case No. 18-cv-2968 (WMW/ECW)

                              Plaintiff,
                                                         ORDER ADOPTING
          v.                                       REPORT AND RECOMMENDATION

    Daniel Raden; Tom Roy, Commissioner of
    Corrections; and Joe Hagerty, Sheriff of
    Wright County,

                              Defendants.


         Before the Court is the July 24, 2019 Report and Recommendation (R&R) of United

States Magistrate Judge Elizabeth Cowan Wright. (Dkt. 27.) The R&R recommends

granting Defendants Daniel Raden, Tom Roy, and Paul Schnell’s motion to dismiss

Plaintiff Michael K. Jones’s complaint brought under 42 U.S.C. § 1983.1 Objections to the

R&R have not been filed in the time period permitted.2

         In the absence of timely objections, this Court reviews an R&R for clear error. See

Fed. R. Civ. P. 72(b) advisory committee’s note (“When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to


1
       Pursuant to Rule 25(d), Fed. R. Civ. P., Schnell is now the Commissioner of
Corrections and was automatically substituted for Roy with regard to Jones’s claims
against Roy in his official capacity. Roy remains in this lawsuit in his individual capacity.
2
       The Clerk of Court mailed the R&R to Jones’s last known address, and the United
States Postal Service returned the mailing as undeliverable. Jones has not provided an
alternative address. It is a plaintiff’s responsibility to provide updated contact information
to ensure the timely receipt of case-related communications. The Court declines to
postpone its decision until Jones updates his contact information.
accept the recommendation.”); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per

curiam). Having conducted a careful review, the Court finds no clear error as to the R&R’s

conclusions that (i) Jones’s Section 1983 claims against Raden, Roy, and Schnell should

be dismissed for lack of subject-matter jurisdiction and failure to state a claim upon which

relief can be granted; (ii) Jones’s claims against Defendants Joe Hagerty and Sean

Deringer3 should be dismissed for failure to serve the complaint and summons on these

defendants; and (iii) the Court should decline to exercise supplemental jurisdiction over

Jones’s state-law claims.

       Accordingly, the Court adopts the R&R.

                                         ORDER

       Based on the R&R, the foregoing analysis and all of the files, records, and

proceedings herein, IT IS HEREBY ORDERED:

       1.     The July 24, 2019 R&R, (Dkt. 27), is ADOPTED.

       2.     Defendants Daniel Raden, Tom Roy, and Paul Schnell’s motion to dismiss,

              (Dkt. 18), is GRANTED.

       3.     Plaintiff Michael K. Jones’s amended complaint, (Dkt. 5), is DISMISSED

              WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: September 13, 2019                            s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge

3
      Also pursuant to Rule 25(d), Fed. R. Civ. P., Deringer has been substituted for
Hagerty, as the defendant Sheriff of Wright County, with respect to Jones’s claims against
Hagerty in his official capacity. Hagerty remains a party in his individual capacity.

                                             2
